Citation Nr: 1700041	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 9, 2010, for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO/PMC) in St. Paul, Minnesota.  The RO in Wichita, Kansas, now has jurisdiction.     
 
The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.   

This case was previously remanded by the Board, in March 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the March 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board observes that in August 2016, the Veteran perfected an appeal of his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, because a hearing request on this issue is pending, the Board will not assume jurisdiction over the issue at this time.


FINDING OF FACT

The Veteran's claim for entitlement to nonservice-connected pension was received by the RO on June 9, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 2010, for the award of nonservice-connected pension have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's appeal for an earlier effective date for the award of nonservice-connected pension benefits arises from his disagreement with the effective date assigned following the initial grant of this benefit.  Therefore, the initial claim for entitlement to the benefit was substantiated and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman, 483 F.3d 1311.  The RO provided the Veteran the required statement of the case for the issue of entitlement to an earlier effective date in March 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date for the award of nonservice-connected pension benefits.  In addition, the Veteran was provided a supplemental statement of the case in April 2014, which also discusses the reasons and bases for not granting an earlier effective date.  The Veteran and his representative have provided statements and testimony arguing that the Veteran filed a claim for nonservice-connected pension prior to June 9, 2010, and have demonstrated actual knowledge of the requirements for establishing entitlement to an earlier effective date for this benefit.  As such, any lack of notice did not result in prejudice to the Veteran.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the issue of entitlement to an earlier effective date for the award of nonservice-connected pension benefits.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, determinations regarding effective dates for the award of benefits are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings.  Thus, further development of the evidence is generally not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the Veteran has not identified any pertinent evidence that remains outstanding, therefore VA's duty to assist is met in regard to the claim for an earlier effective date.

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in March 2012.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his claim for an earlier effective date for nonservice-connected pension.  The hearing focused on the elements necessary to substantiate this claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The VLJ also solicited information as to the existence of any outstanding evidence, and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, this case was previously remanded by the Board in March 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the March 2014 Board remand directed the RO to obtain the Veteran's submissions to VA on September 21, 2009, and June 9, 2010, and associate them with the claims file.  The RO was also directed to provide written clarification as to whether a notation in the record on July 1, 2010, reflected the existence of a prior nonservice-connected pension claim.  The Veteran's submissions of September 21, 2009, and June 9, 2010, have been associated with the record, and the April 2014 Supplemental Statement of the Case explains that the Veteran's June 9, 2010, claim was the first claim filed by the Veteran for non-service connected pension benefits.  Therefore, the Board finds that VA at least substantially complied with the March 2014 remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria

The veteran was awarded nonservice-connected pension benefits pursuant to a July 2010 administrative decision.  The effective date assigned to the award of this benefit was June 9, 2010, but the Veteran argues that he is entitled to the benefits from July 6, 2009. 

In general, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The effective date of an award of VA nonservice-connected disability pension shall be fixed in accordance with the facts found, but shall not be earlier than the date entitlement arose.  38 C.F.R. § 3.400(b).  For a pension claim received on or after October 1, 1984, except as provided by (b)(1)(ii)(B) of this section, the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 provides that if, within one year from the date on which the veteran first became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  For the purposes of this subparagraph, the presumptive provisions of 38 C.F.R. § 3.342(a) do not apply.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim, but such a claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

Analysis

The Veteran seeks an earlier effective date of July 6, 2009, arguing that he filed a claim for nonservice-connected pension benefits on this date.  The only documents of record received on or about July 6, 2009, are the Veteran's VA Form 21-22, appointing AMVETS as his representative, and an associated cover letter, each date stamped as received on July 7, 2009.  The next document from the Veteran, a VA Form 21-4138, was received by VA on September 21, 2009.  The Form 21-4138 states, "I am applying for PTSD, I am going to treatment at the VA Wichita[,] I request you get my treatment records."  The Veteran's claim for service connection for posttraumatic stress disorder was developed and ultimately denied in an April 2010 rating decision.  

Thereafter, on June 9, 2010, the RO received a VA Form 21-527 Income-Net Worth and Employment Statement from the Veteran.  An associated cover letter from the Veteran's representative indicates a claim for entitlement to pension benefits.  At his March 2012 hearing, the Veteran testified that he went to his representative's office on July 6, 2009, to file a pension claim, and he believed his representative submitted the claim that day.  The Veteran's representative stated at the hearing that he filed the nonservice-connected pension claim on July 6, 2009, however he did not have any documentation to corroborate this filing date.  

Upon review of the record in light of the governing legal authority, the Board finds that an earlier effective date is not assignable for the award of nonservice-connected pension benefits.  In accordance with 38 C.F.R. § 3.400(b)(1)(ii), the effective date is the date of receipt of the claim, which in this case was June 9, 2010.  In addition, there is no indication in the record that the Veteran is entitled to application of the effective date exception provided in 38 C.F.R. § 3.400(b)(1)(ii)(B).  Specifically, the Veteran has not asserted and the record does not reflect that his disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first thirty days immediately after becoming permanently and totally disabled.

The Veteran raises numerous arguments in support of his claim for an earlier effective date.  First, the Board acknowledges the Veteran's testimony that he submitted a claim for nonservice-connected benefits, through his representative, on or about July 6, 2009.  Unfortunately, there is no evidence of this in the claims file.  The Board notes the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  However, statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In this case, there is no clear evidence that VA failed to properly discharge its duties in July 2009.  While the Board does not doubt that the Veteran may have discussed his potential eligibility for nonservice-connected pension benefits with his representative in July 2009, there is no evidence that he submitted a written claim for such benefits to VA at that time.  The absence of such a document in the claims file is evidence suggesting that it was not, in fact, submitted at that time, and was not available to VA adjudicators.  The Veteran has not demonstrated any clear evidence of irregularity, as is necessary to overcome the presumption of regularity that attaches to the actions of government officials.  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Second, with regard to the Veteran's testimony that he submitted a claim for nonservice-connected pension benefits to his representative on July 6, 2009, the Board notes that the Veteran's representative is not part of VA.  As such, any applications received by the representative, or by the representative's office, are not considered as having been received by VA.  Again, the first indication in the record of a claim for nonservice-connected pension benefits is the VA Form 21-527 received by VA on June 9, 2010.  

Third, the Board has considered whether the Veteran's claim for service connection for PTSD, received on September 21, 2009, can reasonably be construed as an informal claim for nonservice-connected pension benefits.  In this regard, the Veteran's September 2009 claim clearly indicated that he was inquiring about a service-connection claim, i.e., compensation benefits for a specific disability.  There is no mention that the Veteran was seeking nonservice-connected pension benefits.  The Board acknowledges that under 38 C.F.R. § 3.151, a claim by a veteran for compensation may be considered a claim for pension; and a claim by a veteran for pension may be considered a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  However, in Stewart v. Brown, 10 Vet. App. 15 (1997), the United States Court of Appeals for Veterans Claims explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit. 

In this case, the Veteran's September 2009 claim did not put VA on notice that the Veteran was eligible for pension benefits.  There was no mention of pension benefits and no indication of an inability to work due to physical or mental disabilities, the underlying component of such benefits.  Instead, the Veteran stated that he was seeking compensation for his PTSD.  Although the benefit sought need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992), it must be identified, see Stewart, 10 Vet. App. at 18.  Further, although VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant, nor anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, nonservice-connected pension was not identified as the benefit sought in the September 2009 claim.  Moreover, there is nothing on the face of the September 2009 claim that could have put VA on notice that the Veteran was eligible for pension benefits.  As such, the Board cannot find that the September 2009 claim can reasonably be construed as an informal claim for nonservice-connected pension benefits. 

In conclusion, there is no document associated with the record that can be construed as a claim for nonservice-connected pension benefits at any point prior to June 9, 2010.  Thus, the Veteran's claim for an effective date prior to June 9, 2010, must be denied.  


ORDER

Entitlement to an effective date prior to June 9, 2010, for the award of non-service connected pension benefits, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


